Title: From John Quincy Adams to George Washington Adams, 9 July 1814
From: Adams, John Quincy
To: Adams, George Washington



N. 18.
My Dear Son.
Ghent 9 July 1814

Upon looking back on the list of my Letters sent to America, I am surprized to find that the last I wrote you was dated so long ago, as the 13th: of September; but the causes of this long silence have not been from any abatement of my affection for you. During the whole of the last Winter, and untill I left St: Petersburg to come upon my present Journey I did not receive a line from you—There were very few opportunities by which I could forward Letters; but neither of these circumstances was what prevented me from writing to you—The Truth is, I was the whole Winter, writing to you and your brother John, as you will find by the Essay of which I now send you the first part. My Intention was to have finished it before transmitting any of it to you; but the latter part of the Winter, and untill I came away, my state of health was such that I was obliged to abandon these researches, and I now cannot tell when I shall be able to resume them—Imperfect as in every respect that which I now send you is, I may perhaps never have the opportunity of making it better, and I had rather enclose it now with all its faults, than leave you to think it possible that your father should have been so long without giving you some memorial of his regard.—You will consider it as a sequel to my Letters upon the Bible, and it was promised you in the fourth Letter of that Series—The second part, if I live to finish it, will I hope be shorter than the first.
I take this opportunity to remind you, that you have never acknowledged the receipt of any of my Letters, to which I now refer, excepting the first, and that I do not know how many of them you have received—I do not say this by way of reproof, but to enjoin it upon you as a general Rule, to answer every Letter that you receive, not only from me, but from every other person—This is a very necessary Rule to be observed throughout life; and to a man of business, which I hope you will be, indispensable—There are exceptions to it, as to all other general Rules—Such as, when the Letter you receive is in answer to one that you had written, and there is no occasion for a further correspondence—or when a person writes to you without expecting an answer—There are sometimes people who write impertinent Letters for the sake of obtaining answers, and it may occasionally be proper to disappoint them—But such cases are rare, and in all others, remember that to answer Letters, whether of business or of Friendship is one of the duties of social life.
And whenever you answer a Letter, always take care to inform your Correspondent, that you have received the Letter that you are answering—If the Correspondence is continued, and you have from the same person a succession of Letters, you should also specify the date of each Letter, as you receive it—This is so essential in all affairs of business, that some persons always begin their Letters in one form; by acknowledging the receipt of the last Letter they have from their Correspondent, and specially noting its date or number—Letter-writers who are studious of elegance, do the same thing, but with varieties in the form of acknowledgment; and oftentimes merely by referring distinctly to something contained in the Letter which they have received.
To give you the example with the precept, I have now the pleasure of acknowledging the receipt of three Letters from you—One of which, though dated 3. July 1813. only came to my hands the day before yesterday—The other two, dated 20 January, and 8. March of the present year, I received on the 3d: of June, in Sweden, on my Journey to this place. I have now those three Letters before me, and I remark with very great pleasure the improvement in your hand-writing between the first and second, and still more between the second and the last. I have been heretofore much concerned at observing, and hearing of your backwardness in this part of your Education; but your last Letter is so much better written than any of yours that I had before seen, that I do not altogether despair of your acquiring at last a very tolerable hand—What you now want is practice, and a constant warning against falling into carelessness—Even in your last Letter, the date, address, and first three Lines are much better written than the remainder, because it is evident that you began by writing slow, and carefully, and that as you proceeded you grew impatient and careless.—Your Grandmama writes me, that you were to employ part of one day every week in composition, of which I was very glad, for nothing can give the talent of writing, so effectually as the habit of writing.—Never be discouraged, my Dear Son, by the difficulties of beginning, which stand at the entrance of every laudable pursuit—On the contrary, determine to conquer them, and be assured that of all the enjoyments of human life, there is none more pure, and exquisite, than the consciousness of difficulties surmounted, for an object worthy of attainment.
Among your studies, I hope that of English Grammar is not neglected. You say in one of your Letters that you have improved some, in your writing—but that is not good English—You might have said some thing—or some what—But as some is neither much nor little in quantity, so it is by itself, nothing at all in Grammar.
The account you give me of the melancholy death of your schoolmate, and the hymn sung at his funeral, of which you sent me a copy have moved me many times to tears. When I first read them, I thought of the distress with which the shock must have afflicted his Parents, and shuddered at the idea, that it might have been one of my own sons, while I blessed God for having preserved them. The hymn is at once poetical and pathetic. The analogies between Death and Winter, Youth and Spring, with their application to the mournful fate of your companion, and the final reference to the hopes of a blessed immortality, are all easy, natural and well adapted to the occasion—I wish you had told me by whom it was written.
I am very well satisfied with your account of your studies, as far as it goes; but I do not find mentioned in it any thing of English Grammar, or of Arithmetick—I trust you have not been without instruction upon both those Articles, which I consider as essential as Greek and Latin—When you say you have been through Lucian, I suppose you mean his Dialogues of the dead, though I did not know that they were in use as a school-Book in America. I hope you will neither cease nor remit in your study of Greek and Latin untill you find yourself able to read Tacitus and Lucretius with as much ease as Robertson and Pope, Thucydides, Sophocles and Plato, as readily as Gibbon, Shakespear or Addison—And take care in all your studies to learn for instruction and not for Pride—Beware of Pedantry. Keep ever before your Mind the principle of acquiring knowledge for the sake of making it useful to your friends, your Country, and your fellow-men.
I am, Dear George, your affectionate Father—
John Quincy Adams.